IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                           NO. PD-0072-07



                               THOMAS COLEMAN, Appellant

                                                    v.

                                     THE STATE OF TEXAS

            ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE SEVENTH COURT OF APPEALS
                             SWISHER COUNTY

              K ELLER, P.J.,filed a concurring opinion in which K EASLER and
H ERVEY, JJ., joined.

        I agree that the trial court did not err when it refused to modify the order appointing the

attorneys pro tem. I do not join the Court’s conclusion that that decision was “within the trial court’s

sound discretion.”1 Saying the trial court has “discretion” suggests that the trial court may have the

power in this type of situation to act contrary to the wishes of the district attorney – a proposition that

is at least questionable.2 In this case, we need not resolve whether the trial court could ever act


        1
            See Court’s op. at 12.
        2
          See State ex rel. Eidson v. Edwards, 793 S.W.2d 1, 4-7 (Tex. Crim. App. 1990)
(plurality op)(recusal of district attorney is a matter solely within the discretion of the district
                                                             COLEMAN CONCURRENCE – 2

contrary to the wishes of the district attorney regarding whether to withdraw an attorney pro tem’s

appointment. The outgoing district attorney had recused himself, and the incoming district attorney

has not attempted to rescind that recusal. With these comments, I concur in the Court’s judgment.

Filed: February 6, 2007
Publish




attorney).